Citation Nr: 1441668	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to September 11, 2012 and as 50 percent disabling beginning September 11, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1964 to January 1973.  

This case came before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which granted entitlement to service connection for PTSD and assigned a 30 percent rating effective November 20, 2006.  The Veteran timely appealed the assigned rating.  A February 2014 Decision Review Officer's decision granted a 50 percent rating for PTSD effective September 11, 2012.  

The Veteran and his wife testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ) sitting at the RO in July 2014, and a copy of the hearing transcript is of record.

The issues of entitlement to an increased initial rating for PTSD, rated as 30 percent disabling prior to September 11, 2012 and as 50 percent disabling beginning September 11, 2012 and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current medial meniscus tear of the left knee is due to an event or incident of his active service.




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for a medial meniscus tear of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left knee disability due to service trauma. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records reveal that there were no complaints or adverse clinical findings on the Veteran's July 1964 medical history and medical examination reports.  It was noted in January 1965 that he got knee support for strain.  He reported in November 1966 that he injured his left knee approximately two years earlier playing basketball and that he had reinjured it approximately 7-10 days earlier.  X-rays were normal.  The impression was ruptured medial meniscus.  It was noted in January 1967 that he had hurt his left knee several times, with the most recent time two months earlier.  The Veteran noted constant aching and some locking.  Physical examination was positive for McMurray's and for weak quadriceps on the left.  The impression was torn medial meniscus.  The Veteran was given a temporary profile, and a meniscectomy was recommended when it became more symptomatic.  The Veteran indicated a "trick" or locked knee on his December 1972 separation medical history report, and a torn meniscus of the left knee was noted on his December 1972 medical examination report.

VA treatment records for September 2006 reveal the notation of left knee problems from injuries in service.  X-rays of the knees in March 2007 show bilateral knee osteoarthritis.
On QTC evaluation for VA purposes in May 2008, the Veteran complained of a left knee problem since 1968, with weakness, giving way, lack of endurance, and fatigability.  Examination revealed motion of the left knee from 0 to 115 degrees with no locking pain and no additional impairment after repetitive testing.  X-rays showed degenerative arthritic changes.  The diagnosis was degenerative arthritis of the left knee.  The examiner concluded, after examination of the Veteran and review of the record, that a nexus opinion could not be provided without resorting to speculation.

VA treatment reports for April 2010 reveal an MRI assessment of meniscus tear of the left knee along with ossified intra-articular bodies in the posterior joint capsule.  It was noted in April 2011 that the Veteran hit his knee on the dashboard during a motor vehicle accident three weeks earlier.  The assessments were chronic meniscus tear and patellofemoral pain; deep tissue injury from a motor vehicle accident.  A June 2011 MRI showed a complex tear of the medical meniscus and tricompartmental osteoarthritis.  The Veteran underwent a partial left meniscectomy in June 2011.  

The Veteran testified at his July 2014 video conference hearing that he injured his left knee while in Germany when stepping off of a curb and that it has continued to bother him since service but he did not seek treatment until a number of years later when it became severe enough to need treatment.  The Veteran's wife also testified as to the veteran's left knee problems since service.

Although the only nexus opinion on file, the VA opinion in May 2008, does not provide support for the Veteran's claim, there is medical evidence in service of a left knee injury and a diagnosis of a torn medial meniscus.  Even though there is an extended period after service separation in which there are no records of left knee treatment or diagnosis, there is post-service MRI evidence beginning in April 2010 of a tear of the left medial meniscus.  Moreover, because this post-service evidence of a tear of the left medial meniscus is prior to the veteran's left knee injury in a motor vehicle accident in 2011, the veteran's left knee disability is not due to his recent motor vehicle injury.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that the Veteran's current medial meniscus tear of the left knee was incurred as a result of service injury and that there has been continuation of symptomatology since service.  In this case, the Board finds the Veteran's assertions regarding the continuity of his symptoms to be credible and corroborated by competent medical evidence.

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for a tear of the left medial meniscus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for a medial meniscus tear of the left knee is granted.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Here, the record includes testimony at the Veteran's video conference hearing in July 2014 that he is unemployable, as well as a July 2014 application for TDIU.  Additionally, the Board notes the above grant of entitlement to service connection for a tear of the left medial meniscus, which is relevant to his claim for TDIU.  However, there is no opinion on file on whether the veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

It was essentially contended by the Veteran at his July 2014 video conference hearing that his PTSD has gotten worse, as he testified that he was more and more angry and was having trouble driving because of the medication that he was taking for his PTSD, which essentially means that it has increased in severity since the most recent VA examination for compensation purposes in September 2012.  Consequently, there is a need to determine the current severity of the Veteran's service-connected PTSD.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Therefore, the case is remanded for the following actions:  

1.  The AMC/RO must provide the Veteran VCAA notice related to a TDIU claim.

2.  The AMC/RO must schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD and to determine the effects of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner will also provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, preclude him from securing and following a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  The opinion should focus on the functional impact of the Veteran's service-connected disabilities.  A complete rationale for all opinions must be provided.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

4.  Following completion of all indicated development, the AMC/RO must readjudicate the claim for entitlement to an increased initial rating for posttraumatic stress disorder, rated as 30 percent disabling prior to September 11, 2012 and as 50 percent disabling beginning September 11, 2012, and adjudicate the claim for entitlement to TDIU, to include consideration of all of the evidence of record.  If either benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran will then be given an appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


